Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a vehicle front lighting apparatus comprising “detect the number of switch elements brought into the closed state and the voltage value applied to the lighting device array at a post-lighting timing at which a predetermined change time longer than a time required for the voltage value controller to change the voltage value has elapsed from a lighting timing 

Dependent claims 4 and 5 are allowed by virtue of its dependency.

Regarding claim 2. the prior art fails to teach or reasonably suggest a vehicle front lighting apparatus comprising “a detector configured to detect the number of switch elements brought into the closed state and the voltage value applied to the lighting device array at a post-lighting timing at which a predetermined change time longer than a time required for the voltage value controller to change the voltage value has elapsed from a lighting timing at which any of the switch elements is brought into the opened state; a change amount detector configured to acquire, upon detection of the number of 

Dependent claims 9 and 10 are allowed by virtue of its dependency.

Regarding claim 3. the prior art fails to teach or reasonably suggest a vehicle front lighting apparatus comprising “a first voltage value detector configured to detect the voltage value applied to the lighting device array at a post-lighting timing at which a predetermined change time longer than a time required for the voltage value controller to change the voltage value has elapsed from a lighting timing at which any one of the switch elements is brought into the opened state; a second voltage value detector configured to detect the voltage value applied to the lighting device array at a pre-lighting timing set to a predetermined margin time before the lighting timing; and a disconnection determiner configured to determine whether the amount of change in the voltage value detected at the pre-lighting timing and the post-lighting timing matches the 

Dependent claims 11 and 12 are allowed by virtue of its dependency.

Regarding claim 6, the prior art fails to teach or reasonably suggest a disconnection detection method adopted in a vehicle front lighting apparatus comprising “detecting the number of switch elements brought into the closed state and the voltage value applied to the lighting device array at a post-lighting timing at which a predetermined change time longer than a time required to change the voltage value applied to the lighting device array has elapsed from a lighting timing at which any of the switch elements is brought into the opened state; and determining whether the number of switch elements detected at the post-lighting timing matches the voltage value, and determining that the disconnection has occurred in any of the plurality of bypass circuits if not match, wherein the generating the lighting schedule includes changing a timing at which the switch element is brought into the closed state outside a prohibition period when there is the switch element to be brought into the closed state during the 

Regarding claim 7, the prior art fails to teach or reasonably suggest a disconnection detection method adopted in a vehicle front lighting apparatus comprising “detecting the number of switch elements brought into the closed state and the voltage value applied to the lighting device array at a post-lighting timing at which a predetermined change time longer than a time required to change the voltage value applied to the lighting device array has elapsed from a lighting timing at which any of the switch elements is brought into the opened state; upon detection of the number of switch elements and the voltage value at the post-lighting timing, acquiring the amounts of change from the number of switch elements and the voltage value detected at a previous post-lighting timing; and determining whether the amount of change in the number of switch elements matches the amount of change in the voltage value, and determining that the disconnection has occurred in any of the bypass circuits if not match, wherein the generating the lighting schedule includes changing a timing at which the switch element is brought into the closed state outside a prohibition period when there is the switch element to be brought into the closed state during the prohibition period from the lighting timing to the post-lighting timing”, in combination with the other limitations of the claim.

Regarding claim 8, the prior art fails to teach or reasonably suggest a disconnection detection method adopted in a vehicle front lighting apparatus comprising .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/SYED M KAISER/Examiner, Art Unit 2844